

SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of August 20,
2013, between Valor Gold Corp., a Nevada corporation (the “Company”), and the
purchasers signatory hereto (each a “Purchaser” and collectively, the
“Purchasers”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to the Purchasers, and
the Purchasers desire to purchase from the Company, severally and not jointly
(i)  10% convertible promissory notes, in the aggregate principal face amount of
$50,000 (the “Purchase Price”) and in the form attached hereto as Exhibit A (the
“Notes”), which Notes shall be convertible into shares (the “Conversion Shares”)
of common stock of the Company, par value $0.0001 per share (the “Common
Stock”), and (ii) warrants, in the form attached hereto as Exhibit B (the
“Warrants” and with the Notes, the “Securities” and collectively with this
Agreement, the “Transaction Documents”) to purchase shares of Common Stock (the
“Warrant Shares” and with the Conversion Shares, the “Shares”).


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:


1.           Purchase and Sale of the Securities.


(a)           Closing.  On the Closing Date (as defined below), upon the terms
and subject to the conditions set forth herein:


 
(i)
the Company hereby agrees to sell to the Purchasers, and the Purchasers hereby
agree to purchase from the Company, (i) the Notes and (ii) the Warrants, in
consideration of the Purchase Price, as set forth on each such Purchaser’s
signature page. For purposes of this Agreement, “Closing Date” means the date on
which all of the Transaction Documents have been executed and delivered by the
parties thereto, and all conditions precedent to (i) Purchasers’ obligations to
pay the Purchase Price and (ii) the Company’s obligation to deliver the
Securities, in each case, have been satisfied or waived.



 
(ii)
The Purchasers shall deliver the Purchase Price, via wire transfer of
immediately available funds, to the Company.



The Company and the Purchasers shall each deliver to the other items set forth
in Section 1(b) deliverable at the closing (the “Closing”). Upon waiver or
satisfaction of the covenants and conditions set forth in Sections 1(b) and
1(c), the Closing shall occur at such location within the United States as the
parties shall mutually agree.


(b)           Deliverables.


 
(i)
On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchasers the following:



 
A.
this Agreement, duly executed by the Company;



 
B.
a Note, duly executed by the Company, in the amount of the Purchase Price set
forth on such Purchaser’s signature page;



 
C.
a Warrant, duly executed by the Company, to purchase 875,000 shares of Common
Stock (the “Warrant Shares”);

 
 
1

--------------------------------------------------------------------------------

 

 
 
(ii)
On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:



 
A.
this Agreement, duly executed by such Purchaser;



 
B.
the Purchase Price.



(c)           Closing Conditions.


 
(i)
The obligations of the Company hereunder in connection with the Closing are
subject to the waiver or satisfaction of the following conditions:



 
A.
the accuracy on the Closing Date of the representations and warranties of
Purchasers contained herein;



 
B.
all obligations, covenants and agreements of Purchasers required to be performed
at or prior to the Closing Date shall have been performed; and



 
C.
the delivery by Purchasers of the items set forth in Section 1(b)(ii) of this
Agreement.



 
(ii)
The obligations of Purchasers hereunder in connection with the Closing are
subject to the waiver or satisfaction of the following conditions:



 
A.
the accuracy in all material respects on the Closing Date of the representations
and warranties of Company contained herein



 
B.
all obligations and agreements of the Company required to be performed at or
prior to the Closing Date shall have been performed; and



 
C.
the delivery by the Company of the items set forth in Section 1(b)(i) of this
Agreement.



2.           Intentionally Omitted.


3.           Representations and Warranties of the Company. The Company
represents and warrants to each Purchaser as follows:


(a)           Subsidiaries. The Company’s subsidiaries (the “Subsidiaries”) as
of the date hereof are set forth in the Company’s SEC Reports (as defined
below).  Except as set forth in the SEC Reports, the Company owns, directly or
indirectly, 100% of each Subsidiary and such ownership interest is free and
clear of any liens, and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued, fully paid and non-assessable and
free of preemptive and similar rights to purchase securities. Neither the
Company nor the Subsidiaries are subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence. Neither the Company
nor any Subsidiary is party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of any
Subsidiary.


(b)           Organization and Qualification. Each of the Company and each
Subsidiary is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, and has
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted and contemplated to be
conducted. Each of the Company and each Subsidiary is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not have or
reasonably be expected to result in a material adverse effect on the business,
condition (financial or otherwise), operations, prospects or property of the
Company or a Subsidiary, taken as a whole (“Material Adverse Effect”), and no
proceeding has been initiated in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
 
2

--------------------------------------------------------------------------------

 

 
(c)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the board of directors or the Company’s stockholders in connection
therewith, other than in connection with the Required Approvals (as defined
herein). Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except: (i) as may be limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.


(d)           No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Securities
and the consummation by it of the transactions contemplated hereby and thereby
to which it is a party do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or the Subsidiary is a
party or by which any property or asset of the Company or the Subsidiary is
bound or affected, or (iii) subject to the Required Approvals (as defined
below), conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.


(e)           Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than the filing of Form D with the Securities and
Exchange Commission (the “Commission”) and such filings as are required to be
made under applicable state securities laws (the “Required Approvals”).


(f)           Issuance of the Securities. Each of the Note and the Warrant are
duly authorized and, when issued and paid for in accordance with the terms of
the applicable Transaction Documents, will be duly and validly issued, fully
paid and non-assessable, and free and clear of all liens other than restrictions
on transfer provided for in the Transaction Documents.  The shares of Common
Stock issuable upon conversion of the Note have been duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens other than restrictions on transfer provided for in the Transaction
Documents.  The shares of Common Stock issuable upon exercise of the Warrant
have been duly authorized and, when issued and paid for in accordance with the
applicable Transaction Documents, will be duly and validly issued, fully paid
and non-assessable, free and clear of all liens other than restrictions on
transfer provided for in the Transaction Documents. The Company has reserved
from its duly authorized capital stock such number of securities for issuance of
upon conversion or exercise of the Note and Warrant, as applicable.


(g)           Capitalization; Additional Issuances. Except as set forth in the
SEC Reports, as of the date hereof, there are no outstanding agreements or
preemptive or similar rights affecting the Common Stock and no outstanding
rights, warrants or options to acquire, or instruments convertible into or
exchangeable for, or agreements or understandings with respect to the sale or
issuance of, the Common Stock.
 
 
3

--------------------------------------------------------------------------------

 

 
(h)           Litigation.  Except as set forth in the SEC Reports, there are no
actions or proceedings pending or, to the knowledge of the Company, threatened
by or against Company or any of its Subsidiaries involving more than,
individually or in the aggregate, Ten Thousand Dollars ($10,000).  There is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the issuance of the
Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company


(i)           Regulatory Permits. Each of the Company and each Subsidiary
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as currently conducted or as contemplated to be
conducted, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.


(j)           SEC Reports; Financial Statements.  The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the “SEC Reports” ) on a timely basis or has timely filed a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with the rules and regulations of the Commission with respect thereto
as in effect at the time of filing.  Such financial statements have been
prepared in accordance with U.S. GAAP, except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by U.S. GAAP, and
fairly present in all material respects the financial position of the Company as
of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.


(k)           Private Placement. Assuming the accuracy of Purchaser’s
representations and warranties set forth herein, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to Purchaser as contemplated hereby.


(l)           No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to Purchasers.


(m)           Acknowledgment Regarding Purchaser’s Purchase of Securities. The
Company acknowledges and agrees that each Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of its representatives or agents in connection with the Transaction Documents
and the transactions contemplated thereby is merely incidental to such
Purchaser’s purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
 
 
4

--------------------------------------------------------------------------------

 

 
(n)           Labor Relations. No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or any Subsidiary’s employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any Subsidiary is a party to a collective bargaining
agreement, and the Company and each Subsidiary believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company or any
Subsidiary to any liability with respect to any of the foregoing matters. The
Company and each Subsidiary is in compliance with all U.S. federal, state, local
and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(o)           Benefit Plans.  Copies of all documentation relating to any
Benefit Plans (including all plan documents, written descriptions of plans,
actuarial reports and governmental filings and determinations with respect to
such Benefit Plans) have been delivered or made available to each
Purchaser.  None of the Benefit Plans is a “Defined Benefit Plan” that would be
subject to Part 3 of Title 1 of the Employee Retirement Income Security Act of
1974, as amended, and the rules and regulations promulgated thereunder
(“ERISA”), Section 412 of the Internal Revenue Code of 1986, as amended, or
Title IV of ERISA.  None of the Benefit Plans is a “multiemployer plan” (as such
term is defined in Section 3(37) of ERISA) or a “single employer under multiple
controlled groups” as described in Section 4063 of ERISA, and neither the
Company nor any affiliate has ever contributed to or had an obligation to
contribute, or incurred any liability in respect of a contribution to any
multiemployer plan.  Each Benefit Plan has been operated in compliance with its
terms in all respects, and each Benefit Plan complies, in all respects, with all
provisions of applicable Law except as would not have a Material Adverse
Effect.  “Benefit Plans” means any Plan ever maintained, established or to which
contributions have at any time been made by the Company or any of its affiliates
existing at the Closing Date or prior thereto, to which the Company contributes
or has contributed, or under which any consultant, employee, former consultant,
former employee or director or former director of the Company or any beneficiary
thereof is covered, has ever been covered, is or has ever been eligible for
coverage or has any benefit rights.


(p)           Compliance. Neither the Company nor any Subsidiary: (i) is in
violation of any order of any court, arbitrator or governmental body or (ii) is
or has been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(q)           Environmental Matters.  The Company has complied with and is in
compliance with all federal, state, local and foreign statutes (civil and
criminal), laws, ordinances, regulations, rules, permits, approvals, judgments,
orders and decrees applicable to it or any of its properties, leased real
property, assets, operations and businesses relating to environmental
protection, and health and safety (collectively “Environmental Laws”) including,
without limitation, Environmental Laws relating to air, surface water and
groundwater, land and the generation, storage, use, handling, transportation,
treatment, release, threatened release, remediation, exposure to or disposal of
Hazardous Wastes, Hazardous Materials and Hazardous Substances (as such terms
are defined in any applicable Environmental Law), as well as oil, petroleum,
petroleum products, asbestos or any substance containing asbestos, and
polychlorinated biphenyls (collectively “Hazardous Materials”), (ii)  the
Company has obtained and fully complied with and is currently in full compliance
with all environmental permits and other environmental approvals necessary for
the conduct of its business and the operation of its properties, and has
reported to the appropriate governmental or regulatory authorities, to the
extent required by all Environmental Laws, all past and present sites owned and
operated by the Company where Hazardous Materials have been treated, stored,
disposed of or otherwise handled, (iii) to the knowledge of the Company, there
is not nor has there been any condition, event, circumstance, practice,
activity, incident which could reasonably be expected to give rise to any common
law liability or liability pursuant to any Environmental Laws or otherwise form
the basis of any claim, demand or litigation against the Company; (iv) there are
no claims, demand, suits, judicial or administrative actions, governmental
investigators or legal proceedings pending or, to the knowledge of the Company,
threatened against the Company relating in any way to any Environmental laws,
nor has the Company received notice of any violation of, or any claim alleging
liability under, any Environmental Laws, (v) there have been no releases or
threats of releases (as these terms are defined in Environmental Laws) of any
Hazardous Materials at, from, in or on any property previously or currently
owned or operated by the Company, except as permitted by Environmental Laws, and
(vi) there is no on-site or off-site location to which the Company has
transported or disposed of Hazardous Materials or arranged for the
transportation of Hazardous Materials which is the subject of any federal,
state, local or foreign enforcement action or any other investigation which
could reasonably be expected to lead to any claim against the Company for any
clean-up cost, remedial work, damage to natural resources, property damage or
personal injury, including, but not limited to, any claim under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act or comparable state or local statutes or regulations, except
as would not have a Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 

 
(r)           Title to Assets. The Company and each Subsidiary have good and
marketable title in all personal property owned by them that is material to the
business of the Company and each Subsidiary, in each case, free and clear of all
liens, except for liens that do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and each Subsidiary and liens for the payment of
federal, state, foreign or other taxes, the payment of which is neither
delinquent nor subject to penalties (“Permitted Liens”). Any real property and
facilities held under lease by the Company and each Subsidiary are held by them
under valid, subsisting and enforceable leases with which the Company and each
Subsidiary are in compliance.


(s)           Insurance. The Company and each Subsidiary is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and each Subsidiary are engaged. Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.


(t)           Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person with respect to
the transactions contemplated by the Transaction Documents. Purchaser shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other persons for fees of a type contemplated in this Section that
may be due in connection with the transactions contemplated by the Transaction
Documents.


(u)           Investment Company.  The Company is not, and is not an affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


(v)           Foreign Corrupt Practices. None of the Company, any Subsidiary or,
to the knowledge of the Company, any agent or other person acting on behalf of
the Company or any Subsidiary, has: (i) directly or indirectly, used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds, (iii)
failed to disclose fully any contribution made by the Company (or made by any
person acting on its behalf of which the Company is aware) which is in violation
of law or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(w)           No Disagreements with Accountants or Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.
 
 
6

--------------------------------------------------------------------------------

 

 
(x)           Internal Controls. Except as disclosed in the SEC Reports, the
Company is in compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company. The Company and each Subsidiary maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. GAAP and
to maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in the Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including the Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s most recently filed periodic report under the
Exchange Act, as the case may be, is being prepared. The Company's certifying
officers have evaluated the effectiveness of the Company's controls and
procedures as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company's internal controls (as such term is defined in Item 308
of Regulation S-K) or, to the Company's knowledge, in other factors that could
significantly affect the Company's internal controls. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with U.S. GAAP and the applicable requirements of the
Exchange Act.


(y)           Full Disclosure. All of the disclosure furnished by or on behalf
of the Company to Purchaser regarding the Company, its business and the
transactions contemplated hereby is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.


4.           Representations and Warranties of Purchaser. Each Purchaser,
severally and not jointly, represents and warrants to the Company, only with
respect to itself, as follows:


(a)           Purchaser is an “accredited investor” as defined by Rule 501 under
the Securities Act. Purchaser is capable of evaluating the merits and risks of
its investment in the Securities and has the ability and capacity to protect its
interests.


(b)           Purchaser understands that the Securities have not been
registered. Purchaser understands that the Securities will not be registered
under the Securities Act in reliance upon an exemption in reliance on Section
4(2) of the Securities Act.


(c)           Purchaser acknowledges that Purchaser has such knowledge and
experience in financial and business matters that Purchaser is capable of
evaluating the merits and risks of an investment in the Securities and of making
an informed investment decision with respect thereto.


(d)           Purchaser is purchasing the Securities for investment purposes and
not with a view to distribution or resale, nor with the intention of selling,
transferring or otherwise disposing of all or any part thereof for any
particular price, or at any particular time, or upon the happening of any
particular event or circumstance, except selling, transferring, or disposing the
Securities in compliance with all applicable provisions of the Securities Act,
the rules and regulations promulgated by the Commission thereunder, and
applicable state securities laws; and that an investment in the Securities is
not a liquid investment.


(e)           Purchaser has all requisite legal and other power and authority to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement. This Agreement constitutes a valid and
legally binding obligation of Purchaser, enforceable in accordance with its
terms, except: (i) as may be limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.
 
 
7

--------------------------------------------------------------------------------

 

 
(f)           There are no actions, suits, proceedings or investigations pending
against Purchaser or Purchaser’s assets before any court or governmental agency
(nor, to Purchaser’s knowledge, is there any threat thereof) which would impair
in any way Purchaser’s ability to enter into and fully perform Purchaser’s
commitments and obligations under this Agreement or the transactions
contemplated hereby.


(g)           The execution, delivery and performance of and compliance with
this Agreement and the issuance of the Securities to Purchaser will not result
in any violation of, or conflict with, or constitute a default under, any of
Purchaser’s articles of incorporation or by-laws, or equivalent limited
liability company, trust or partnership documents, if applicable, or any
agreement to which Purchaser is a party or by which it is bound, nor result in
the creation of any mortgage, pledge, lien, encumbrance or charge against any of
the assets or properties of Purchaser or the Securities purchased by Purchaser.


(h)           Purchaser is aware that the Securities will be (unless registered
by the Company), when issued, “restricted securities” as that term is defined in
Rule 144 of the general rules and regulations under the Securities Act, and may
not be offered, sold or transferred except pursuant to an effective registration
statement or an exemption from registration under the Securities Act.


(i)           Purchaser understands that the Securities shall bear the following
legend or one substantially similar thereto, which Purchaser has read and
understands:


NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT MAY BE CONVERTED HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR APPLICABLE STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY SECURITY INTO
WHICH IT MAY BE CONVERTED MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF AT ANY TIME IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.


(j)           Any sales, transfers, or other dispositions of the Securities by
Purchaser, if any, will be made in compliance with the Securities Act and all
applicable rules and regulations promulgated thereunder.


(k)           Purchaser further represents that the address of Purchaser set
forth on the signature page is its principal place of business; that Purchaser
is purchasing the Securities for Purchaser’s own account and not, in whole or in
part, for the account of any other person; and that Purchaser has not formed any
entity, and is not an entity formed, for the purpose of purchasing the
Securities.


(l)           Purchaser represents and warrants that no finder, broker, agent,
financial advisor or other intermediary, nor any purchaser representative or any
broker-dealer acting as a broker, is entitled to any compensation in connection
with the transactions contemplated by this Agreement.


5.           Other Agreements.


(a)           Certain Covenants of the Company.  As long as the Notes or any
accrued fees or interest remain unpaid or outstanding, the Company shall comply
and operate in accordance with all of the following covenants and agreements:


 
(i)
Compliance with Laws.  The Company will comply in all material respects with all
applicable laws, ordinances, rules, regulations, decisions, orders and
requirements of governmental authorities.



 
(ii)
Notice of Legal Matters.  The Company shall notify Purchaser promptly after the
Company shall obtain knowledge of any written notice of any legal or arbitral
proceedings, and of all proceedings by or before any governmental authority, and
each material development in respect of such legal or other proceeding affecting
the Company, except proceedings which, if adversely determined, would not
reasonably be likely to have a Material Adverse Effect.

 
 
8

--------------------------------------------------------------------------------

 

 
 
(iii)
Books and Records; Inspection and Audit Rights.  The Company will keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  The
Company will permit any representatives designated by Purchaser, upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its business, assets, affairs,
finances, prospects, and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested.  Promptly upon Purchaser’s written request
therefor, the Company shall deliver to Purchaser such documents and other
evidence of the existence, good standing, foreign qualification and financial
condition of the Company as Purchaser shall request from time to time.



(b)           Notice of Other Material Events.  As long as the Notes or any
accrued fees or interest remain unpaid or outstanding, the Company shall provide
notice of the following:


 
(i)
The Company shall furnish to each Purchaser prompt (but in no event more than
two (2) business days after the relevant occurrence) written notice of the
occurrence of any Event of Default or any other event or circumstance that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.



 
(ii)
The Company shall furnish to Purchaser written notice of the following not less
than thirty (30) days prior to the occurrence thereof:  (A) any change of the
Company’s corporate name or of any trade name used to identify it in the conduct
of its business or in the ownership of its properties, (B) any change of the
state in which the Company is organized or conducts business, (C) any change of
the Company’s principal place of business, or (D) any change of the Company’s
identity or corporate structure.



 
(iii)
Each notice delivered under this Section shall be accompanied by a statement of
the Company setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.



(c)           Further Assurances.  At any time or from time to time after the
execution hereof, the Company will promptly execute, deliver, verify,
acknowledge, record and/or file any and all further documents and instruments
(including financing statements and continuation statements), and promptly take
any and all such other and further actions, as Purchaser may request in order to
evidence or more fully effectuate the transactions and security arrangements
contemplated hereby and to otherwise carry out the terms hereof.


(d)           Reservation of Shares. The Company shall at all times reserve and
keep available out of its authorized and unissued capital stock, solely for the
purpose of providing for the exercise of the conversion rights provided for
under the Note and Warrant, such number of shares of Common as shall, from time
to time, be sufficient for issuance upon conversion of such Note and Warrant in
full.

 
6.           Events of Default.


(a)           Each of the following events, individually, shall constitute an
“Event of Default”:


 
(i)
the Company shall fail to pay any amount under the Notes when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 
 
9

--------------------------------------------------------------------------------

 

 
 
(ii)
the Company shall fail to pay any accrued but unpaid interest when and as the
same shall become due and payable;

 
 
(iii)
the Company shall fail to perform any obligation or pay any fee or any other
amount payable under any of the Transaction Documents, when and as the same
shall become due and payable;



 
(iv)
any representation or warranty made by or on behalf of the Company in or in
connection with any Transaction Document, or in any report, certificate or other
document furnished pursuant to or in connection with any Transaction Document,
shall prove to have been incorrect in any material respect when made or deemed
made or shall be breached;



 
(v)
the Company shall fail to observe or perform any covenant, condition or
agreement contained in any Transaction Document (other than those specified in
clause (i), (ii), and (iii) of this Section 6 and such failure shall continue
unremedied for a period of ten (10) days after notice thereof from Purchaser to
the Company;



 
(vi)
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Company or its debts, or of a substantial part of its assets, under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for ninety (90) days or an order or decree
approving or ordering any of the foregoing shall be entered;



 
(vii)
the Company shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (vi) of this
Section 6, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;



 
(viii)
the Company shall be unable, admit in writing its inability, or fail generally,
to pay its debts as they become due;



 
(ix)
one or more final judgments for the payment of money in an aggregate amount in
excess of $25,000 shall be rendered against the Company and the same shall
remain undischarged for a period of twenty (20) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Company to
enforce any such judgment;



 
(x)
any default by the Company under, or the occurrence of any event of default as
defined in, any other indebtedness owed by the Company;



 
(xii)
any event, transaction, action or omission of or involving the Company shall
occur which Purchaser reasonably believes will result in a Material Adverse
Effect;



 
(xiii)
any of this Agreement or the Note shall cease to be, or shall be asserted by the
Company or other obligor thereunder not to be, in full force and effect

 
 
10

--------------------------------------------------------------------------------

 

 
(b)           Remedies.  Notwithstanding anything to the contrary in any
Transaction Document, upon the occurrence of an Event of Default, and in every
such event (other than an event with respect to the Company described in clauses
(vi), (vii) or (viii) of Section 6, at any time during the continuance of such
event, Purchaser may, at its sole election, by notice to the Company, declare
all amounts under the Notes then outstanding to be due and payable in whole (or
in part, in which case any amounts under the Notes not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
outstanding amount under the Notes so declared to be due and payable, together
with all fees and other payment obligations of the Company accrued but unpaid
under the Transaction Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company, and in case of any event with respect to the
Company described in clauses (vi), (vii) or (viii) of Section 6, amounts under
the Notes then outstanding, together with all fees and other payment obligations
of the Company accrued but unpaid under the Transaction Documents, shall
automatically become due and payable, without presentment, demand, protest or
notice of any kind, all of which are hereby waived by the Company.


7.           Indemnification by the Company. The Company shall indemnify each of
Purchaser and its officers, directors, shareholders, members, partners,
employees, agents and affiliates in respect of, and hold each of them harmless
from and against, any and all Losses (as defined below, and whether or not
involving any person not a party to this Agreement) suffered, incurred or
sustained by any of them or to which any of them becomes subject resulting from,
arising out of or relating to (a) any material misrepresentation on the part of
the Company, (b) a breach by the Company of any of the representations and
warranties contained herein, or (c) any non-fulfillment of or failure to perform
any covenant or agreement on the part of the Company contained in this Agreement
or in any of the Transaction Documents (including any certificates delivered in
connection herewith or therewith). If and to the extent that the indemnification
hereunder is finally determined by a court of competent jurisdiction to be
unenforceable, the Company shall make the maximum contribution to the payment
and satisfaction of the indemnified Losses as shall be permissible under
applicable laws. “Losses” means any and all damages, fines, fees, taxes,
penalties, deficiencies, diminution in value of investment, losses and expenses,
including interest, reasonable expenses of investigation, court costs,
reasonable fees and expenses of attorneys, accountants and other experts or
other expenses of litigation or other proceedings or of any claim, default or
assessment (including, without limitation, fees and expenses of attorneys,
incurred in connection with (i) the investigation or defense of any claim made
by a person not a party hereto and (ii) asserting or disputing any rights under
this Agreement against any party hereto or otherwise).


8.           Miscellaneous.


(a)           The Company agrees not to transfer or assign this Agreement or any
of the Company’s rights or obligations herein and each Purchaser agrees that the
transfer or assignment of the Securities acquired pursuant hereto shall be made
only in accordance with all applicable laws.


(b)           This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. The
Transaction Documents constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended or waived only by a
written instrument signed by all parties.


(c)           Any notice or other document required or permitted to be given or
delivered to the parties hereto shall be in writing and sent: (i) by fax, if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail, with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid), to the following addresses:


 
(i)
If to the Company, at:



Valor Gold Corp.
200 S. Virginia Street
8th Floor
Reno, NV 89501
 
 
11

--------------------------------------------------------------------------------

 

 
With a copy (which shall not constitute notice) to:


Harvey Kesner, Esq.
61 Broadway, 32 nd Floor
New York, New York 10006
Tel:  (212) 930-9700
Fax:  (212) 930-9725


(ii)   If to a Purchaser, to the address set forth on its signature page hereto.


and:


(d)           No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed by all parties
hereto. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.


(e)           This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of New York as such laws are
applied by the New York courts to contracts solely performed within its borders,
except with respect to the conflicts of law provisions thereof.


(f)           Any legal suit, action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby shall be instituted
exclusively in New York County, New York. The parties hereto hereby: (i) waive
any objection which they may now have or hereafter have to the venue of any such
suit, action or proceeding, and (ii) irrevocably consent to the jurisdiction of
the federal and state courts located in New York County, New York in any such
suit, action or proceeding. The parties further agree to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the federal and state courts located in New York County, New York.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.


(g)           If any provision of this Agreement is held to be invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provisions hereof.


(h)           The Company understands and agrees that money damages may not be a
sufficient remedy for any breach of this Agreement by the Company, and that
Purchaser shall be entitled to equitable relief, including an injunction and
specific performance, as a remedy for any such breach, without the necessity of
establishing irreparable harm or posting a bond therefor. Such remedies shall
not be deemed to be the exclusive remedies for a breach by the Company of this
Agreement, but shall be in addition to all other remedies available at law or
equity to Purchaser.


(i)           All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, singular or plural, as identity of
the person or persons may require.


(j)           This Agreement may be executed in counterparts and by facsimile,
each of which shall be deemed an original, but all of which, taken together,
shall constitute one and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
12

--------------------------------------------------------------------------------

 

 
Company Signature Page


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
VALOR GOLD CORP.


By: ______________________
Name: David Rector
Title: Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 

 
Purchaser Signature Page


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


[PURCHASER]


By: 
Name:
Title:


Purchase Price : ________________________


Address for Notice :


______________________________________
______________________________________
Attention of: ____________________________
Telephone: _____________________________
Facsimile:_______________________________
 
 
 